Case 0:20-cv-61923-XXXX Document 1 Entered on FLSD Docket 09/21/2020 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

   FEMI D. FATUSIN                               )
                                                 )
                                   Plaintiff     )      Case No. 0:20cv61923
                                                 )
                     vs.                         )
                                                 )
   BELLSOUTH                                     )
   TELECOMMUNICATIONS, LLC,                      )
   D.B.A. AT&T Florida;                          )
   COMMUNICATION WORKERS OF                      )
   AMERICA and CWA LOCAL 3104

                               Defendants

                                           COMPLAINT

          FEMI D. FATUSIN (“Plaintiff”) who by and through the undersigned counsel files this

  Complaint against BELLSOUTH TELECOMMUNICATIONS, LLC, D.B.A. AT&T Florida

  (“BellSouth”) for Breach of Collective Bargaining Agreement and COMMUNICATION

  WORKERS OF AMERICA, the national representatives and CWA LOCAL 3104 (collectively

  the “CWA”) for Breach of Duty of Fair Representation in a dual action as per 29 U.S.C. section

  185, Section 301(a) of Labor Management Relations Act (“LMRA”) and alleges as follows:

                                    JURISDICTION AND VENUE

  1. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 and specifically under the

     LMRA.

  2. This action is also brought by Plaintiff against CWA, for breach of their duty of fair

     representations owed to Plaintiff under Section 8 of the National Labor Relations Act 29 U.S.C.

     §185. CWA are the exclusive bargaining representatives of certain employees, including the

     Plaintiff, for positions held at BellSouth and thus owe a duty of fair representation.
Case 0:20-cv-61923-XXXX Document 1 Entered on FLSD Docket 09/21/2020 Page 2 of 7



  3. Venue for this action lies in the United States District Court for the Southern District of Florida,

     the district where the claim arose, 28 U.S.C. §1391(b) The United States District Court for the

     Southern District of Florida is deemed to have jurisdiction over a labor organization in the

     district in which such organization maintains its principal office (Local 3104) or in any district

     in which its duly authorized officers or agents are engaged in representing or acting for

     employee members. 29 U.S.C. §185(c).

  4. Venue is further proper for the United States District Court for the Southern District of Florida

     because: (i) Plaintiff was employed in the Southern District of Florida by Defendant BellSouth,

     which at all material times conducted, and continues to conduct, business in the Southern

     District of Florida; (ii) the acts that gave rise to Plaintiff’s claims occurred within the Southern

     District of Florida pursuant to 42 U.S.C. Sect. 2000e-5(f)(3) and 42 U.S.C. Sect. 1391 “b” and

     “c”; and (iii) the Defendants are subject to jurisdiction there.

                                               PARTIES

  5. Plaintiff, FEMI D. FATUSIN, is and was for all relevant times referenced herein a resident of

     Broward County, Florida.

  6. BELLSOUTH TELECOMMUNICATIONS, LLC, D.B.A. AT&T Florida is a corporation

     organized and existing under the laws of Georgia whose principal address is One CNN Center,

     1424C, Atlanta, GA 30303 and all times material, conducted a continuous business in the

     Southern District of Florida and is subject to the laws of the United States and of the State of

     Florida.

  7. COMMUNICATION WORKERS OF AMERICA, the national representatives and

     Communication Workers of Americ, Local 3104, their collective bargaining representatives

     are unincorporated labor organizations in the LMRA Section 502(3) and are exclusive



                                                    -2-
Case 0:20-cv-61923-XXXX Document 1 Entered on FLSD Docket 09/21/2020 Page 3 of 7



     bargaining representatives of certain employees, including the Plaintiff’s position held as

     Defendant BellSouth (“CWA”). CWA maintains local offices in the Southern District of

     Florida in Broward and Miami-Dade Counties.

                                   CONDITIONS PRECEDENT

  8. Plaintiff has complied with all conditions precedent in this case, or they have been waived.

  9. Plaintiff was notified by letter from Sara Steffens of the CWA dated March 24, 2020 that all

     of his internal appeals in the CWA were exhausted.

                                    FACTUAL ALLEGATIONS

  10. Defendants BellSouth and CWA are parties to a collective bargaining agreement (the “CBA”),

     a true and correct copy of which is attached hereto as Exhibit A.

  11. Plaintiff was employed by BellSouth as a Wire Technician in Sunrise, Florida from July 15,

     2015 to February 12, 2019.

  12. At all times material hereto, Plaintiff was qualified for his position as a Wire Technician.

  13. At all times material hereto, Plaintiff was a member of the CWA and paid his dues without

     complaint.

  14. Plaintiff worked for BellSouth for approximately 3.5 years.

  15. During Plaintiff’s employment with BellSouth, he was a competent, knowledgeable and

     hardworking employee.

  16. During Plaintiff’s employment with BellSouth he was supervised by Christopher Biggs.

  17. On February 12, 2019, Plaintiff was terminated from his employment from BellSouth for

     alleged misconduct for his failure to follow BellSouth company policy.

  18. The company policy the Plaintiff allegedly failed to follow was not calling his supervisor if he

     was going to be on a job longer than 2.5 hours.



                                                   -3-
Case 0:20-cv-61923-XXXX Document 1 Entered on FLSD Docket 09/21/2020 Page 4 of 7



  19. The company has no policy that a Wire Technician must call his supervisor if he was going to

     be on a job longer than 2.5 hours.

  20. On January 15, 2020, the manager of network operations did ask his employees to contact him

     if an employee was going to be on a job longer than 2.5 hours.

  21. From January 15, 2020 to February 12, 2020, the Plaintiff contacted his supervisor, the

     manager of network operation, each and every time he was on a job that exceeded 2.5 hours.

  22. Specifically, on January 28, 2019, the Plaintiff did contact his supervisor regarding two

     installation/repair jobs and informed him that those jobs were going to exceed 2.5 hours.

  23. From January 15, 2020 to February 12, 2020, BellSouth employees Charves Bucknor, Luis

     Lemonnier, Dwain McCalla and Alfredo Romero did not call each and every time they were

     on a job that exceed 2.5 hours.

  24. In spite of the Plaintiff contacting his supervisor each and every time he was on a job that

     exceed 2.5 hours, he was terminated.

  25. Curiously, neither Charves Bucknor, Luis Lemonnier, Dwain McCalla nor Alfredo Romero

     were terminated from their employment with BellSouth.

  26. Upon information and belief, neither Charves Bucknor, Luis Lemonnier, Dwain McCalla nor

     Alfredo Romero were disciplined in any way for their failure to contact the supervisor each

     and every time they were on a job that exceed 2.5 hours.

  27. Plaintiff’s termination on February 12, 2019 was without just cause.

  28. Plaintiff promptly filed a grievance as required in the CBA.

  29. The grievance process fully completed but the CWA failed file for arbitration on behalf of the

     Plaintiff.




                                                 -4-
Case 0:20-cv-61923-XXXX Document 1 Entered on FLSD Docket 09/21/2020 Page 5 of 7



                                     COUNT I
                  BREACH OF COLLEGTIVE BARGAINING AGREEMENT
                                 (as to BellSouth)

  30. Plaintiff re-alleges paragraphs 1 through 29 as if fully set forth herein.

  31. Plaintiff and Defendant BellSouth agreed that Plaintiff would only be terminated with just

     cause, per Section 11.02 of the CBA and to not be adversely affected due to race as a Black or

     other protected categories, per Section 30.03 of the CBA. See Exhibit A.

  32. Defendant breach the agreement by:

             a. Terminating the Plaintiff without just cause; and

             b. Terminating the Plaintiff due to his race as Black.

  33. Specifically, BellSouth terminated the Plaintiff for a violation of a policy namely for the

     Plaintiff’s failure to contact his supervisor if a job was to exceed 2.5 hours but the company

     has no such policy therefore the Defendant breached the CBA by and through its failure to

     terminate the Plaintiff for just cause.

  34. Moreover, Bellsouth further violated the CBA by treating the Plaintiff differently from other

     similarly situated employees but terminating him and not disciplining any other employees in

     any way due to the Plaintiff’s race in violation of Section 30 of the CBA.

  35. All conditions precedent in order to maintain this action have been fulfilled by Plaintiff and or

     waived by Defendant BellSouth and or CWA.

  36. The terms of the agreement breached are material to the parties’ agreement.

  37. As a direct and proximate result of the breaches by Defendant BellSouth, the Plaintiff has been

     damaged.

  WHEREFORE, Plaintiff respectfully requests this honorable Court that judgment be entered in his

  favor, he be awarded compensatory damages against Defendant BellSouth, reinstatement and back



                                                    -5-
Case 0:20-cv-61923-XXXX Document 1 Entered on FLSD Docket 09/21/2020 Page 6 of 7



  pay pursuant to Section 11.02 of the CBA and for interest, costs and attorney’s fees and all such

  other relief as this Court deems just and proper.

                                      COUNT II
                       BREACH OF DUTY OF FAIR REPRESENTATION
                                     (as to CWA)

  38. Plaintiff re-alleges paragraphs 1 through 29 as if fully set forth herein.

  39. Plaintiff exhausted all of his internal CWA appeal procedures.

  40. The CBA requires that the CWA fairly represent Plaintiff at any and all Grievances filed by

     the Plaintiff. See Article 21 of Exhibit A

  41. Plaintiff was denied relief sought during the CWA appeal procedures, the latest being on or

     about March 24, 2020.

  42. Defendant CWA owed a duty of fair representation to the Plaintiff pursuant to the CBA and

     pursuant to 29 U.S.C. § 158(b).

  43. During the grievance process Defendant CWA breached it duty to Plaintiff to act fairly on his

     behalf when dealing with the employer Defendant BellSouth by and through its failure to:

             a. Adequately investigate and present the facts;

             b. Properly follow the grievance process;

             c. Include grievances for all rights and remedies available to Plaintiff;

             d. Appeal with the procedures of the grievance process; and

             e. File an arbitration pursuant to Section 23.01 of the CBA. See Exhibit A.

  44. As a direct and proximate result of CWA breaching its duty of fair representation, Plaintiff was

     damaged.

  WHEREFORE, Plaintiff respectfully requests this honorable Court that judgment be entered in his

  favor, he be awarded compensatory damages against Defendant CWA, reinstatement, back pay



                                                    -6-
Case 0:20-cv-61923-XXXX Document 1 Entered on FLSD Docket 09/21/2020 Page 7 of 7



  and for interest, costs and attorney’s fees and all such other relief as this Court deems just and

  proper.

                                          JURY DEMAND

                       Plaintiff demands a trial by jury on all issues so triable.


  DATED this 21st day of September, 2020.                Respectfully submitted,

                                                         /s/ Neil Bryan Tygar        .




                                                         Neil Bryan Tygar, Esq.
                                                         Neil Bryan Tygar, P.A.
                                                         Attorney for Plaintiff
                                                          Femi D. Fatusin
                                                         Bar No. 0911100
                                                         5341 W. Atlantic Ave, #303
                                                         Delray Beach, FL 33484
                                                         Telephone:     (561) 455-0280
                                                         Facsimile:     (561) 455-0281
                                                         Email:         ntygar@me.com




                                                   -7-
